Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

 Claim Status
Claims 1 and 11 have been amended; support is found in original claim as the amendment narrows the range.
Claims 9 and 19 have been cancelled.
Claims 1-8 and 10-18 and 20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 10-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gratzel et al. (WO 99/59218 A1) in view of Abe (US 2008/0241704 A1).

As to claim 1 and 2, Gratzel et al. discloses a lithium ion secondary cell (page 9, line 15) comprising:
a pair of substrates, at least one of the substrates being light transmitting (tin oxide coated glass sheets-page 9 lines 17-18; 4, 5 (applies to claim 2) current collectors-page 8 line 22);
an electrolyte filled between the pair of substrates (Page 9, line 23); and
a pair of electrodes (Page 9 lines 15-17) consisting of
one positive electrode that includes consists of a positive electrode material selected from lithium-containing metal oxides (LiMn2O.4- page 4 line22, Page 9 lines 15- 26, LiNiCo2 or LiNiO2 or LiCoO2 page 6 lines 4-6) and that is disposed to contact the electrolyte (Page 9 lines 15-26); and
 one negative electrode that includes consists of a negative electrode material selected from n-type semiconductor materials (TiO2) and that is disposed to contact the electrolyte. (Page 9 lines 15-26).
While Gratzel discloses the lithium-containing metal oxides (LiMn2O.4- page 4 line22, Page 9 lines 15- 26, LiNiCo2 or LiNiO2 or LiCoO2 page 6 lines 4-6) , Gratzel does not disclose the lithium containing metal oxide as LiCO1/3Ni1/3Mn1/3O2, LiMxMn2-xO4 or LiNio.5Mno.5O2, wherein M represents Cr or Ni, and x satisfies 0 < x <2 as is instantly claimed.
Abe et al. discloses a non-aqueous battery and teaches positive electrode compounds such as LiCoO2, LiMn2O4, LiNiO2, for 4.3V applications and LiCo1/3Ni1/3Mn1/3O2 for applications of 4.4V or higher [0080].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the LiMn2O.4, LiNiCo2 or LiNiO2 or LiCoO2 with LiCo1/3Ni1/3Mn1/3O2 for applications of 4.4V.


As to claims 11, 12, Gratzel et al. discloses a lithium ion secondary cell (page 9, line 15) comprising:
a pair of substrates, at least one of the substrates being light transmitting (tin oxide coated glass sheets-page 9 lines 17-18; 4, 5 (applies to claim 12) current collectors-page 8 line 22);
an electrolyte filled between the pair of substrates (Page 9, line 23); and
a pair of electrodes (Page 9 lines 15-17) consisting of
one positive electrode that includes consists of a positive electrode material selected from lithium-containing metal oxides (LiMn2O.4- page 4 line22, Page 9 lines 15- 26, LiNiCo2 or LiNiO2 or LiCoO2 page 6 lines 4-6)and that is disposed to contact the electrolyte; and
one negative electrode that includes consists of a negative electrode material selected from n-type semiconductor materials (TiO2) and that is disposed to contact the electrolyte. (Page 9 lines 15-26).
While Gratzel discloses the lithium-containing metal oxides (LiMn2O.4- page 4 line22, Page 9 lines 15- 26, LiNiCo2 or LiNiO2 or LiCoO2 page 6 lines 4-6) , Gratzel does not disclose the lithium containing metal oxide as LiCO1/3Ni1/3Mn1/3O2, LiMxMn2-xO4 or LiNio.5Mno.5O2, wherein M represents Cr or Ni, and x satisfies 0 < x <2 as is instantly claimed.
Abe et al. discloses a non-aqueous battery and teaches positive electrode compounds such as LiCoO2, LiMn2O4, LiNiO2, for 4.3V applications and LiCo1/3Ni1/3Mn1/3O2 for applications of 4.4V or higher [0080].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the LiMn2O.4, LiNiCo2 or LiNiO2 or LiCoO2 with LiCo1/3Ni1/3Mn1/3O2 for applications of 4.4V.
It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA). In claim 1, the intended use of a photo-rechargeable is not given patentable weight.

As to claims 3 and 13, Gratzel discloses the positive electrode is disposed on a surface of one of the substrates, and the negative electrode is disposed on a surface of the other of the substrates (figure 1) (4, 5 substrate/current collectors and 1, 2 cathode, anode respectively).

As to claims 4, 5, 14 and 15, Gratzel discloses one substrate is an electrically conductive substrate, the other substrate is a light transmitting electrically conductive substrate (both current collectors are electrically conductive and light transmitting (page 9 lines 17-20)), and the positive electrode and the negative electrode are disposed to face each other (figure 1).
As to claims 6 -8 and 16-18, Gratzel discloses the n-type semiconductor material is a transition metal oxide niobium (Nb) or titanium (Ti) (page 6 lines 3-4, page 9 lines 16-17).

As to claims 10 and 20, Gratzel discloses the electrolyte is a lithium electrolytic solution (Page 5 lines 15-30).

Claim(s) 11-18 and 20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gratzel et al. (WO99/59218 A1), Abe (US 2008/0241704 A1) and in view of Sauvage et al. (US 2018/0175463 A1).

As to claims 11, 12, Gratzel et al. discloses a lithium ion secondary cell (page 9, line 15) comprising:
a pair of substrates, at least one of the substrates being light transmitting (tin oxide coated glass sheets-page 9 lines 17-18; 4, 5 (applies to claim 12) current collectors-page 8 line 22);
an electrolyte filled between the pair of substrates (Page 9, line 23); and
a pair of electrodes (Page 9 lines 15-17) consisting of 
one positive electrode that includes consists of a positive electrode material selected from lithium-containing metal oxides (LiMn20.) (page 4, line 22, Page 9 lines 15-26) and that is disposed to contact the electrolyte; and
one negative electrode that includes consists of a negative electrode material selected from n-type semiconductor materials (TiO2) and that is disposed to contact the electrolyte. (Page 9 lines 15-26).
While Gratzel discloses the lithium-containing metal oxides (LiMn2O.4- page 4 line22, Page 9 lines 15- 26, LiNiCo2 or LiNiO2 or LiCoO2 page 6 lines 4-6) , Gratzel does not disclose the lithium containing metal oxide as LiCO1/3Ni1/3Mn1/3O2, LiMxMn2-xO4 or LiNio.5Mno.5O2, wherein M represents Cr or Ni, and x satisfies 0 < x <2 as is instantly claimed.
Abe et al. discloses a non-aqueous battery and teaches positive electrode compounds such as LiCoO2, LiMn2O4, LiNiO2, for 4.3V applications and LiCo1/3Ni1/3Mn1/3O2 for applications of 4.4V or higher [0080].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the LiMn2O.4, LiNiCo2 or LiNiO2 or LiCoO2 with LiCo1/3Ni1/3Mn1/3O2 for applications of 4.4V.

It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In claim 1, the intended use of a photo-rechargeable is not given patentable weight.
While Gratzel does not explicitly state the battery is photo rechargeable, the materials used by Gratzel for the anode and the cathode and the substrates are the same as those of the applicant therefore it is capable of being photo recharged.
Alternatively, Savage et al. discloses a transparent photo rechargeable electrochemical cell device functions under the effect of light waves originating from any type of source, i.e. either from a natural source (the Sun) or from an artificial source (lights). In addition, it is capable of recharging under the effect of light waves in a few minutes whatever its discharge level, of occasionally recharging in the dark when it has been exposed for a certain time to a source of light waves, and it has a very good electrochemical performance level, especially by virtue of its sufficiently rapid photo recharging process, which compensates for its discharge if the latter occurs under illumination [0020]. Sauvage et al. discloses that n-type semiconductor material such as titanium oxide (TiO2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to place the electrode group of Gratzel into the housing of Sauvage because this would allow for light to recharge the cell [0115]. 

As to claim 13, Gratzel discloses the positive electrode is disposed on a surface of one of the substrates, and the negative electrode is disposed on a surface of the other of the substrates (figure 1) (4, 5 substrate/current collectors and 1, 2 cathode, anode respectively). 

As to claims 14 and 15, Gratzel discloses one substrate is an electrically conductive substrate, the other substrate is a light transmitting electrically conductive substrate (both current collectors are electrically conductive and light transmitting (page 9 lines 17-20)), and the positive electrode and the negative electrode are disposed to face each other (figure 1). 
As to claims 16-18, Gratzel discloses the n-type semiconductor material is a transition metal oxide niobium (Nb) or titanium (Ti) (page 6 lines 3-4, page 9 lines 16-17).
 As to claim 20, Gratzel discloses the electrolyte is a lithium electrolytic solution (Page 5 lines 15-30).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection relies upon newly found art to address the newly amended limitation.
Applicant’s arguments include:
Gratzel or Sauvage do not disclose the lithium compounds of the amended limitation.
The lithium oxides of the application have a higher voltage than LiFe2(PO4)3 thus demonstrating unexpected results.

In response to argument 1.)
Newly found reference Abe et al. addresses this limitation in the rejection above.
In response to argument 2.)
To have unexpected results the evidence must be comparted with the closest subject matter .  In this case, Applicant has provided a comparison to LiFe2(PO4)3 but LiMnO4 would be the closest prior art of record.  
MPEP 716.02(e)II.
Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984) (Claimed compounds differed from the prior art either by the presence of a trifluoromethyl group instead of a chloride radical, or by the presence of an unsaturated ester group instead of a saturated ester group. Although applicant compared the claimed invention with the prior art compound containing a chloride radical, the court found this evidence insufficient to rebut the prima facie case of obviousness because the evidence did not show relative effectiveness over all compounds of the closest prior art. An applicant does not have to test all the compounds taught by each reference, "[h]owever, where an applicant tests less than all cited compounds, the test must be sufficient to permit a conclusion respecting the relative effectiveness of applicant’s claimed compounds and the compounds of the closest prior art." Id. (quoting In re Payne, 606 F.2d 303, 316, 203 USPQ 245, 256 (CCPA 1979)) (emphasis in original).).

Furthermore, the evidence is not commensurate in scope with the claim.  Applicants is claim includes compounds LiCO1/3Ni1/3Mn1/3O2, LiMxMn2-xO4 or LiNio.5Mno.5O2, wherein M represents Cr or Ni, and x satisfies 0 < x <2; but only has data for LiNio.5Mno.5O2 and not the other claim materials.
Also, Applicant argues that LiNio.5Mno.5O2 has a higher voltage than Li3Fe2(PO4)3 but Abe teaches that LiCO1/3Ni1/3Mn1/3O2 is used for 4.4V applications.  Thus, it would be obvious to an ordinary artisan to select a material base on the application on need.
After evaluated the evidence provided, the examiner is not conviced that the claimed invention is patentable because the evidence is not for the closest prior art and is not commensurate in scope.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/              Primary Examiner, Art Unit 1727